Appeal by the defendant from a judgment of the Supreme Court, Queens County (Griffin, J.), rendered February 21, 2002, convicting him of criminal possession of a weapon in the third degree and unauthorized use of a vehicle in the third degree under indictment No. 2464/00, upon his plea of guilty, and imposing sentence.
*460Ordered that the judgment is affirmed.
The defendant failed to meet his burden of establishing that he has been “ ‘twice put in jeopardy for the same offense’ ” (Matter of Martinis v Supreme Ct. of State of N.Y., 15 NY2d 240, 251 [1965], quoting People v Silverman, 281 NY 457 [1939]). Adams, J.P., S. Miller, Ritter and Lifson, JJ., concur.